Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 1 of 10




                 EXHIBIT A
            Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 2 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590



                                                              Procedural Posture(s): Petition for Writ of Certiorari;
                  141 S.Ct. 1341                              On Appeal; Motion for Summary Judgment.
         Supreme Court of the United States.

  AMG CAPITAL MANAGEMENT, LLC, et
                                                               West Headnotes (10)
            al., Petitioners
                   v.
    FEDERAL TRADE COMMISSION                                  [1]    Antitrust and Trade Regulation Powers,
                                                                     functions, jurisdiction, and authority
                      No. 19-508
                           |                                         Federal Trade Commission Act, which prohibits,
                Argued January 13, 2021                              and authorizes the Federal Trade Commission to
                           |                                         prevent, unfair methods of competition and
                 Decided April 22, 2021                              unfair or deceptive acts or practices, permits the
                                                                     Commission to use both its own administrative
                                                                     proceedings and court actions in exercising this
                                                                     authority. Federal Trade Commission Act §§ 5,
Synopsis
                                                                     13, 15 U.S.C.A. §§ 45(a)(1)-(2), 53(b).
Background: Federal Trade Commission (FTC) brought
action against payday lenders, their owner, and others,
alleging, inter alia, that high-interest, short-term payday
loans offered through various proprietary websites
violated the Federal Trade Commission Act (FTC Act).
Following bifurcation of proceedings into liability and
relief phases, the parties filed cross-motions for summary    [2]    Antitrust and Trade Regulation       Injunction
judgment. Generally adopting report and recommendation               Antitrust and Trade Regulation       Monetary
of Cam Ferenbach, United States Magistrate Judge, the                Relief; Damages
United States District Court for the District of Nevada,
Gloria M. Navarro, Chief Judge, granted FTC’s motion                 Section of the Federal Trade Commission Act
on the FTC Act claim, 29 F.Supp.3d 1338, as clarified,               authorizing the Federal Trade Commission to
2014 WL 12788195, and subsequently enjoined owner                    obtain injunctive relief, including, in proper
from engaging in consumer lending and ordered him to                 cases, a “permanent injunction” in federal court
pay approximately $1.27 billion in equitable monetary                against those violating or about to violate a law
relief to the Commission, 2016 WL 5791416. Defendants                that the Commission enforces, does not
appealed. The Court of Appeals for the Ninth Circuit,                authorize the Commission to seek, and a court to
O’Scannlain, Senior Circuit Judge, 910 F.3d 417,                     award, equitable monetary relief such as
affirmed. Certiorari was granted.                                    restitution or disgorgement; abrogating FTC v.
                                                                     Commerce Planet, Inc., 815 F.3d 593. Federal
                                                                     Trade Commission Act § 13, 15 U.S.C.A. §
                                                                     53(b).
[Holding:] The Supreme Court, Justice Breyer, held that
the section of the FTC Act authorizing the Commission to
obtain injunctive relief, including, in proper cases, a              2 Cases that cite this headnote
“permanent injunction” in federal court against those
violating or about to violate a law that the Commission
enforces, does not authorize the Commission to seek, and
a court to award, equitable monetary relief such as
restitution or disgorgement; abrogating FTC v. Commerce       [3]    Injunction    Nature of remedy in general
Planet, Inc., 815 F.3d 593.
                                                                     An “injunction” is not the same as an award of
                                                                     equitable monetary relief.
Reversed and remanded.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    1
            Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 3 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590

                                                                  section of the Act authorizing injunctive relief to
        2 Cases that cite this headnote                           obtain injunctive relief while administrative
                                                                  proceedings are foreseen or in progress, or when
                                                                  it seeks only injunctive relief. Federal Trade
                                                                  Commission Act §§ 5, 13, 19, 15 U.S.C.A. §§
                                                                  45(l), 53(b), 57b(b).
[4]     Antitrust and Trade Regulation      Injunction

        Section of the Federal Trade Commission Act               1 Cases that cite this headnote
        authorizing the Federal Trade Commission to
        obtain injunctive relief, including, in proper
        cases, a “permanent injunction” in federal court
        against those violating or about to violate a law
        that the Commission enforces, addresses a           [7]   Equity Retention of Jurisdiction Acquired
        specific problem, namely, that of stopping                Injunction Award of damages and other
        seemingly unfair practices from taking place              monetary relief
        while the Commission determines their
        lawfulness. Federal Trade Commission Act §                Based on reading of statutory scheme as a
        13, 15 U.S.C.A. § 53(b).                                  whole, a provision’s grant of an “injunction” or
                                                                  other equitable powers does not automatically
                                                                  authorize a court to provide monetary relief;
                                                                  rather, the scope of equitable relief that a
                                                                  provision authorizes remains a question of
                                                                  interpretation in each case.

[5]     Antitrust and Trade Regulation      Cease and
        desist orders in general
        Antitrust and Trade Regulation      Monetary
        Relief; Damages

        In the Federal Trade Commission Act, Congress       [8]   Statutes Legislative silence, inaction, or
        gave district courts the authority to impose              acquiescence
        limited monetary penalties and to award
        monetary relief in cases where the Federal Trade          Congress’ acquiescence to a settled judicial
        Commission has issued cease and desist orders,            interpretation of a statute may suggest adoption
        that is, where the Commission has engaged in              of that interpretation.
        administrative proceedings. Federal Trade
        Commission Act §§ 5, 19, 15 U.S.C.A. §§ 45(l),
        57b(b).



                                                            [9]   Statutes Relationship to statute amended;
                                                                  clarification or change of meaning

[6]     Antitrust and Trade Regulation      Injunction            When Congress has not comprehensively
        Antitrust and Trade Regulation      Monetary              revised a statutory scheme but has made only
        Relief; Damages                                           isolated amendments, it is impossible to assert
                                                                  with any degree of assurance that congressional
        Pursuant to coherent enforcement scheme set               failure    to   act    represents   affirmative
        forth in the Federal Trade Commission Act, the            congressional approval of a court’s statutory
        Federal Trade Commission may obtain                       interpretation.
        monetary relief by first invoking the Act’s
        administrative procedures and then its redress
        provisions, and the Commission may use the

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                 2
             Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 4 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590

                                                                 further authorizes district courts (subject to various
                                                                 conditions and limitations) to grant “such relief as the
[10]    Antitrust and Trade Regulation         Monetary          court finds necessary to redress injury to consumers,” §
        Relief; Damages                                          57b(b), in cases where someone has engaged in unfair or
                                                                 deceptive conduct with respect to which the Commission
        Restitution is available under the Federal Trade         has issued a final cease and desist order applicable to that
        Commission Act, for example, when the Federal            person, see § 57b(a)(2). Here, the Commission responded
        Trade Commission uses its administrative                 to Tucker’s payday lending practices by seeking equitable
        process. Federal Trade Commission Act § 19, 15           monetary relief directly in district court under § 13(b)’s
        U.S.C.A. § 57b(b).                                       authorization to seek a “permanent injunction.” In doing
                                                                 so, the Commission acted in accordance with its
                                                                 increasing tendency to use § 13(b) to seek monetary
                                                                 awards without prior use of the Commission’s traditional
                                                                 administrative proceedings. The desirability of the
                                                                 Commission’s practice aside, the question is whether
                                                                 Congress, by enacting § 13(b) and using the words
                                                                 “permanent injunction,” granted the Commission
                                                                 authority to obtain monetary relief directly from courts
                                                                 and effectively bypass the requirements of the
*1343 Syllabus*
                                                                 administrative process. Pp. 1345–1347.
*      The syllabus constitutes no part of the opinion of the    (b) Section 13(b) does not explicitly authorize the
       Court but has been prepared by the Reporter of
                                                                 Commission to obtain court-ordered monetary relief, and
       Decisions for the convenience of the reader. See United
       States v. Detroit Timber & Lumber Co., 200 U.S. 321,      such relief is foreclosed by the structure and history of the
       337, 26 S.Ct. 282, 50 L.Ed. 499.                          Act. Section 13(b) provides that the “Commission may
                                                                 seek ... a permanent injunction.” § 53(b). By its terms, this
                                                                 provision concerns prospective injunctive relief, not
                                                                 retrospective monetary relief. Section 13(b) allows the
The Federal Trade Commission filed a complaint against
                                                                 Commission to go directly to district court when the
Scott Tucker and his companies alleging deceptive
                                                                 Commission        seeks     injunctive     relief    pending
payday lending practices in violation of § 5(a) of the
                                                                 administrative proceedings or when it seeks only a
Federal Trade Commission Act. The District Court
                                                                 permanent injunction. Other statutory provisions, in
granted the Commission’s request pursuant to § 13(b) of
                                                                 particular the conditioned and limited monetary relief
the Act for a permanent injunction to prevent Tucker from
                                                                 authorized in § 19, confirm this conclusion. It is highly
committing future violations of the Act, and relied on the
                                                                 unlikely that Congress, without mentioning the matter,
same authority to direct Tucker to pay $1.27 billion in
                                                                 would grant the Commission authority to circumvent its
restitution and disgorgement. On appeal, the Ninth Circuit
                                                                 traditional § 5 administrative proceedings. Pp.
rejected Tucker’s argument that § 13(b) does not
                                                                 1347–1350.
authorize the award of equitable monetary relief.
                                                                 (c) The Commission’s contrary arguments are unavailing.
Held: Section 13(b) does not authorize the Commission to
                                                                 First, Porter v. Warner Holding Co., 328 U.S. 395, 66
seek, or a court to award, equitable monetary relief such
                                                                 S.Ct. 1086, 90 L.Ed. 1332, and Mitchell v. Robert
as restitution or disgorgement. Pp. 1345–1352.
                                                                 DeMario Jewelry, Inc., 361 U.S. 288, 80 S.Ct. 332, 4
                                                                 L.Ed.2d 323, did not adopt a universal rule that statutory
(a) Congress granted the Commission authority to enforce
                                                                 authority to grant an injunction automatically
the Act’s prohibitions on “unfair or deceptive acts or
                                                                 encompasses the power to grant equitable monetary
practices,” 15 U.S.C. §§ 45(a)(1)–(2), by commencing
                                                                 remedies. Instead, the text and structure of the particular
administrative proceedings pursuant to § 5 of the Act.
                                                                 statutory scheme at issue can limit a court’s jurisdiction in
Section 5(l) of the Act authorizes the Commission,
                                                                 equity. Second, in enacting § 19 two years after § 13(b),
following completion of the administrative process and
                                                                 Congress did not simply create an alternative enforcement
the issuance of a final cease and desist order, to seek civil
                                                                 path with similar remedies. The Court does not believe
penalties, and permits district courts to “grant mandatory
                                                                 Congress would have enacted § 19’s provisions expressly
injunctions and such other and further equitable relief as
                                                                 authorizing monetary relief if § 13(b) already implicitly
they deem appropriate in the enforcement of such final
                                                                 allowed the Commission to obtain that same monetary
orders of the Commission.” § 45(l). Section 19 of the Act

                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        3
             Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 5 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590

relief without satisfying § 19’s conditions and limitations.   *1345 I
Third, § 19’s saving clauses—preserving “any authority
of the Commission under any other provision of law” and        Petitioner Scott Tucker controlled several companies that
“any other remedy or right of action provided by State or      provided borrowers with short-term payday loans. The
Federal law,” § 57b(e)—do not help answer whether §            companies, operating online, would show a potential
13(b) gave the Commission the authority to obtain              customer a loan’s essential terms. When the companies
equitable monetary relief directly in court in the first       explained those terms, they misled many customers. The
place. Fourth, the Act’s 1994 and 2006 amendments,             companies’ written explanations seemed to say that
which did not modify the specific language at issue here,      customers could normally repay a loan by making a single
do not demonstrate congressional acquiescence to lower         payment. And that payment would cost a person who, for
court rulings that favor the Commission’s interpretation       example, borrowed $300 an extra $90. (The customer
of § 13(b). Fifth, policy arguments that § 5 and § 19 are      would likely repay a total of $390.) But in fine print the
inadequate to provide redress to consumers should be           explanations said that the loan would be automatically
addressed to Congress. Pp. 1349–1352.                          renewed unless the customer took affirmative steps to opt
                                                               out. Thus, unless the customer who borrowed $300 was
910 F.3d 417, reversed and remanded.                           aware of the fine print and actively prevented the loan’s
                                                               automatic renewal, he or she could end up having to pay
BREYER, J., delivered the opinion for a unanimous              $975, not $390. Between 2008 and 2012, Tucker’s
Court.                                                         businesses made more than 5 million payday loans,
                                                               amounting to more than $1.3 billion in deceptive charges.

Attorneys and Law Firms                                        In 2012 the Federal Trade Commission filed suit and
                                                               claimed that Tucker and his companies were engaging in
Michael Pattillo, Washington, DC, for the petitioners.         “unfair or deceptive acts or practices in or affecting
                                                               commerce,” in violation of § 5(a) of the Act. 15 U. S. C. §
Joel R. Marcus, Washington, DC, for the respondent.            45(a)(1). (We shall refer to all of the defendants
                                                               collectively as Tucker.) In asserting that Tucker’s
Paul C. Ray, Paul C. Ray, Chtd, Las Vegas, NV, Jeffrey         practices were likely to mislead consumers, the
A. Lamken, Michael G. Pattillo, Jr. Sarah J. Newman,           Commission did not first use its own administrative
Mololamken LLP, Washington, D.C., Jennifer E. Fischell,        proceedings. Rather, the Commission filed a complaint
Mololamken LLP, New York, NY, Matthew J. Fisher,               against Tucker directly in federal court. The Commission,
Mololamken LLP, Chicago, IL, for Petitioners.                  relying upon § 13(b), asked the court to issue a permanent
                                                               injunction to prevent Tucker from committing future
Alden F. Abbott, General Counsel, Counsel of Record,
                                                               violations of the Act. Relying on the same provision, the
Joel Marcus, Deputy General Counsel for Litigation,
                                                               Commission also asked the court to order monetary relief,
Michael Bergman, Theodore (Jack) Metzler Matthew M.
                                                               in particular, restitution and disgorgement. The
Hoffman, Washington, D.C., for Respondent.
                                                               Commission moved for summary judgment.
Opinion
                                                               The District Court granted the Commission’s summary
                                                               judgment motion. The court also granted the
Justice BREYER delivered the opinion of the Court.             Commission’s request for an injunction and directed
                                                               Tucker to pay $1.27 billion in restitution and
                                                               disgorgement. The court ordered the Commission to use
*1344 Section 13(b) of the Federal Trade Commission            these funds first to provide “direct redress to consumers”
Act authorizes the Commission to obtain, “in proper            and then to provide “other equitable relief ” reasonably
cases,” a “permanent injunction” in federal court against      related to Tucker’s alleged business practices. Finally, the
“any person, partnership, or corporation” that it believes     court ordered the Commission to deposit any remaining
“is violating, or is about to violate, any provision of law”   funds in the United States Treasury as disgorgement.
that the Commission enforces. 87 Stat. 592, 15 U. S. C. §
53(b). The question presented is whether this statutory        On appeal, Tucker argued that § 13(b) does not authorize
language authorizes the Commission to seek, and a court        the monetary relief the District Court had granted. The
to award, equitable monetary relief such as restitution or     Ninth Circuit rejected Tucker’s claim. 910 F.3d 417
disgorgement. We conclude that it does not.                    (2018). It pointed to Circuit precedent that had interpreted
                                                               § 13(b) as “empower[ing] district courts to grant any
                                                               ancillary relief necessary to accomplish complete justice,
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     4
             Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 6 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590

including restitution.” FTC v. Commerce Planet, Inc., 815       allows the Commission, “in proper cases,” to obtain a
F.3d 593, 598 (2016); see also FTC v. H. N. Singer, Inc.,       court-ordered “permanent injunction.” 15 U. S. C. §
668 F.2d 1107, 1113 (CA9 1982). Two judges, while               53(b). In the same legislation, Congress also amended §
recognizing that precedent in many Circuits supported           5(l) of the Act to authorize district courts to award civil
that use of § 13(b), expressed doubt as to the correctness      penalties against respondents who violate final cease and
of that precedent.                                              desist orders, and to “grant mandatory injunctions and
                                                                such other and further equitable relief as they deem
Tucker then sought certiorari in this Court. In light of        appropriate in the enforcement of such final orders of the
recent differences that have emerged among the Circuits         Commission.” § 45(l). Two years later, Congress enacted
as to the scope of § 13(b), we granted his petition.            § 19 of the Act, which authorizes district courts to grant
                                                                “such relief as the court finds necessary to redress injury
                                                                to consumers,” including through the “refund of money or
                                                                return of property.” § 57b(b). However, Congress
                                                                specified that the consumer redress available under § 19
II                                                              could be sought only (as relevant here, and subject to
[1]The
                                                                various conditions and limitations) against those who
        Federal Trade Commission Act prohibits, and             have “engage[d] in any unfair or deceptive act or practice
authorizes the Commission to prevent, “[u]nfair methods         ... with respect to which the Commission has issued a
of competition” and “unfair or deceptive acts or                final cease and desist order which is applicable to such
practices.” 15 U. S. C. §§ 45(a)(1)–(2). The Act permits        person.” § 57b(a)(2).
the Commission to use both its own administrative
proceedings (set forth in § 5 of the Act) and court actions     Beginning in the late 1970s, the Commission began to use
in exercising this authority. In construing *1346 § 13(b),      § 13(b), and in particular the words “permanent
it is helpful to understand how the Commission’s                injunction,” to obtain court orders for redress of various
authority (and its interpretation of that authority) has        kinds in consumer protection cases—without prior use of
evolved over time.                                              the administrative proceedings in § 5. See, e.g., FTC v.
                                                                Virginia Homes Mfg. Corp., 509 F.Supp. 51, 59 (D.Md.
Ever since the Commission’s creation in 1914, it has been       1981) (relying on § 13(b) to order the defendant to notify
authorized to enforce the Act through its own                   past customers of their warranty rights); see also D.
administrative proceedings. Section 5 of the Act describes      FitzGerald, The Genesis of Consumer Protection
the relevant administrative proceedings in some detail. If      Remedies Under Section 13(b) of the FTC Act 1–2, Paper
the Commission has “reason to believe” that a party “has        at FTC 90th Anniversary Symposium, Sept. 23, 2004
been or is using any unfair method of competition or            (FitzGerald); Beales & Muris, Striking the Proper
unfair or deceptive act or practice,” it can file a complaint   Balance: Redress Under Section 13(b) of the FTC Act, 79
against the claimed violator and adjudicate its claim           Antitrust L. J. 1, 3–4 (2013). The Commission used this
before an Administrative Law Judge. § 45(b). The ALJ            authority to seek and win restitution and other forms of
then conducts a hearing and writes a report setting forth       equitable monetary relief directly in court.
findings of fact and reaching a legal conclusion. Ibid. If
the ALJ concludes that the conduct at issue was unfair or       Similarly, in the late 1990s the Commission began to use
misleading, the ALJ will issue an order requiring the party     § 13(b)’s “permanent *1347 injunction” authority in
to cease and desist from engaging in the unlawful               antitrust cases to seek monetary awards, such as
conduct. Ibid. The party may then seek review before the        restitution and disgorgement—again without prior use of
Commission and eventually in a court of appeals, where          traditional administrative proceedings. See Complaint in
the “findings of the Commission as to the facts” (if            FTC v. Mylan Labs., Inc., No. 98–3114 (DC); Complaint
supported by the evidence) “shall be conclusive.” § 45(c).      in FTC v. The Hearst Trust, No. 01–734 (DC). In 2003
If judicial review favors the Commission (or if the time to     the Commission issued guidance that limited its use of §
seek judicial review expires), the Commission’s order           13(b) to obtain monetary relief to “exceptional cases”
normally becomes final (and enforceable). § 45(g).              involving a “[c]lear [v]iolation” of the antitrust laws.
                                                                Policy Statement on Monetary Equitable Remedies in
In the 1970s Congress authorized the Commission to seek         Competition Cases, 68 Fed. Reg. 45821 (emphasis
additional remedies in court. In 1973 Congress added §          deleted). But in 2012 the Commission withdrew its policy
13(b), the provision at issue here. That provision permits      statement and the limitations it imposed. See Withdrawal
the Commission to proceed directly to court (prior to           of the Commission Policy Statement on Monetary
issuing a cease and desist order) to obtain a “temporary        Equitable Remedies in Competition Cases, 77 Fed. Reg.
restraining order or a preliminary injunction,” and also
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     5
                 Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 7 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590

47071.                                                         prospective relief against ongoing or future harm), with,
                                                               e.g., 1 D. Dobbs, Law of Remedies § 4.1(1) (2d ed. 1993)
The result is that the Commission presently uses § 13(b)       (restitution typically offers retrospective relief to redress
to win equitable monetary relief directly in court with        past harm). We have, however, sometimes interpreted
great frequency. The Commission tells us that “the             similar language as authorizing judges to order equitable
agency [now] brings dozens of [§ 13(b)] cases every year       monetary relief. See Porter v. Warner Holding Co., 328
seeking a permanent injunction and the return of illegally     U.S. 395, 66 S.Ct. 1086, 90 L.Ed. 1332 (1946); *1348
obtained funds.” Brief for Respondent 8; see also, e.g.,       Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288,
Ohlhausen, Dollars, Doctrine, and Damage Control: How          80 S.Ct. 332, 4 L.Ed.2d 323 (1960).
Disgorgement Affects the FTC’s Antitrust Mission 7,
Speech at Dechert LLP, NY, Apr. 20, 2016 (Commission           But if this language alone is not enough, there is more.
sought disgorgement in antitrust cases four times between      The language and structure of § 13(b), taken as a whole,
2012 and 2016, which is “as many times as the                  indicate that the words “permanent injunction” have a
[Commission] pursued such relief in the prior twenty           limited purpose—a purpose that does not extend to the
years”). With respect to consumer protection cases, the        grant of monetary relief. Those words are buried in a
Commission adds that “there’s no question that the             lengthy provision that focuses upon purely injunctive, not
agency brings far more cases in court than it does in the      monetary, relief. It says (in relevant part):
administrative process.” Tr. of Oral Arg. 49. In fiscal year
2019, for example, the Commission filed 49 complaints in         “Whenever the Commission has reason to believe—
federal court and obtained 81 permanent injunctions and
orders, resulting in $723.2 million in consumer redress or       “(1) that any person, partnership, or corporation is
disgorgement. See FTC, Fiscal Year 2021 Congressional            violating, or is about to violate, any provision of law
Budget      Justification    5     (Feb.    10,      2020),      enforced by the Federal Trade Commission, and
https://www.ftc.gov/system/files/documents/reports/fy-20
21-congressional-budget-justification/fy_2021_cbj_final.         “(2) that the enjoining thereof pending the issuance of a
pdf. In the same period, the Commission issued only 21           complaint by the Commission and until such complaint
new administrative complaints and 21 final administrative        is dismissed by the Commission or set aside by the
orders.                                                          court on review, or until the order of the Commission
                                                                 made thereon has become final, would be in the interest
Our task here is not to decide whether this substitution of      of the public—
§ 13(b) for the administrative procedure contained in § 5
                                                                 “the Commission by any of its attorneys designated by
and the consumer redress available under § 19 is
                                                                 it for such purpose may bring suit in a district court of
desirable. Rather, it is to answer a more purely legal
                                                                 the United States to enjoin any such act or practice.
question: Did Congress, by enacting § 13(b)’s words,
                                                                 Upon a proper showing that, weighing the equities and
“permanent injunction,” grant the Commission authority
                                                                 considering the Commission’s likelihood of ultimate
to obtain monetary relief directly from courts, thereby
                                                                 success, such action would be in the public interest, and
effectively bypassing the process set forth in § 5 and §
                                                                 after notice to the defendant, a temporary restraining
19?
                                                                 order or a preliminary injunction may be granted
                                                                 without bond: Provided, however, That if a complaint
                                                                 is not filed within such period (not exceeding 20 days)
                                                                 as may be specified by the court after issuance of the
III                                                              temporary restraining order or preliminary injunction,
                                                                 the order or injunction shall be dissolved by the court
[2] [3]Severalconsiderations, taken together, convince us        and be of no further force and effect: Provided further,
that § 13(b)’s “permanent injunction” language does not          That in proper cases the Commission may seek, and
authorize the Commission directly to obtain court-ordered        after proper proof, the court may issue, a permanent
monetary relief. For one thing, the language refers only to      injunction.” 15 U. S. C. § 53(b) (final emphasis added).
injunctions. It says, “in proper cases the Commission may
                                                               [4]Taken as a whole, the provision focuses upon relief that
seek, and after proper proof, the court may issue, a
permanent injunction.” 15 U. S. C. § 53(b) (emphasis           is prospective, not retrospective. Consider the words “is
added). An “injunction” is not the same as an award of         violating” and “is about to violate” (not “has violated”)
equitable monetary relief. Compare, e.g., United States v.     setting forth when the Commission may request
Oregon State Medical Soc., 343 U.S. 326, 333, 72 S.Ct.         injunctive relief. Consider too the words “pending the
690, 96 L.Ed. 978 (1952) (injunction typically offers          issuance of a complaint,” “until such complaint is

                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   6
              Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 8 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590

dismissed,” “temporary restraining order,” “preliminary
injunction,” and so forth in the first half of the section.    It is highly unlikely that Congress would have enacted
These words reflect that the provision addresses a specific    provisions expressly authorizing conditioned and limited
problem, namely, that of stopping seemingly unfair             monetary relief if the Act, via § 13(b), had already
practices from taking place while the Commission               implicitly allowed the Commission to obtain that same
determines their lawfulness. Cf. § 53(a) (providing similar    monetary relief and more without satisfying those
provisional relief where false advertising regarding food,     conditions and limitations. Nor is it likely that Congress,
drugs, devices, and cosmetics is at issue). And the            without mentioning the matter, would have granted the
appearance of the words “permanent injunction” (as a           Commission authority so readily to circumvent its
proviso) suggests that those words are directly related to a   traditional § 5 administrative proceedings. See FitzGerald
previously issued preliminary injunction. They might also      1 (arguing that, in the mid-1970s, “no one imagined that
be read, for example, as granting authority for the            Section 13(b) of the [FTC] Act would become an
Commission to go one step beyond the provisional and           important part of the Commission’s consumer protection
(“in proper cases”) dispense with administrative               program” (footnote omitted)).
proceedings to seek what the words literally say (namely,
an injunction). But to read those words as allowing what       [6]Atthe same time, to read § 13(b) to mean what it says,
they do not say, namely, as allowing the Commission to         as authorizing injunctive but not monetary relief,
dispense with administrative proceedings to obtain             produces a coherent enforcement scheme: The
monetary relief as well, is to read the words as going well    Commission may obtain monetary relief by first invoking
beyond the provision’s subject matter. In light of the         its administrative procedures and then § 19’s redress
historical importance of administrative proceedings, that      provisions (which include limitations). And the
reading would allow a small statutory tail to wag a very       Commission may use § 13(b) to obtain injunctive relief
large dog.                                                     while administrative proceedings are foreseen or in
                                                               progress, or when it seeks only injunctive relief. By
[5]Further, the structure of the Act beyond § 13(b)            contrast, the Commission’s broad reading would allow it
confirms this conclusion. Congress in § 5(l) and § 19 gave     to use § 13(b) as a substitute for § 5 and § 19. For the
district courts the authority to impose limited *1349          reasons we have just stated, that could not have been
monetary penalties and to award monetary relief in cases       Congress’ intent. Cf. Whitman v. American Trucking
where the Commission has issued cease and desist               Assns., Inc., 531 U.S. 457, 468, 121 S.Ct. 903, 149
orders, i.e., where the Commission has engaged in              L.Ed.2d 1 (2001) (“Congress ... does not ... hide elephants
administrative proceedings. Since in these provisions          in mouseholes”).
Congress explicitly provided for “other and further
equitable relief,” 15 U. S. C. § 45(l), and for the “refund
of money or return of property,” § 57b(b), it likely did not
intend for § 13(b)’s more cabined “permanent injunction”
language to have similarly broad scope.                        IV

More than that, the latter provision (§ 19) comes with         The Commission makes several arguments to the
certain important limitations that are absent in § 13(b). As   contrary. First, the Commission points to traditional
relevant here, § 19 applies only where the Commission          equitable practice and to two previous cases where we
begins its § 5 process within three years of the underlying    interpreted provisions authorizing injunctive relief to
violation and seeks monetary relief within one year of any     authorize equitable monetary relief as well. See Porter v.
resulting final cease and desist order. 15 U. S. C. §          Warner Holding Co., 328 U.S. 395, 66 S.Ct. 1086, 90
57b(d). And it applies only where “a reasonable man            L.Ed. 1332 (1946); Mitchell v. Robert DeMario Jewelry,
would have known under the circumstances” that the             Inc., 361 U.S. 288, 80 S.Ct. 332, 4 L.Ed.2d 323 (1960). In
conduct at issue was “dishonest or fraudulent.” §              Porter we said that “[n]othing is more clearly a part of the
57b(a)(2); see also § 45(m)(1)(B)(2) (providing                subject matter of a suit for an injunction than the recovery
court-ordered monetary penalties against anyone who            of that which has been illegally acquired and which has
engages in conduct previously identified as prohibited in a    given rise to the necessity for injunctive relief.” 328 U.S.,
final cease and desist order, but only if the violator acted   at 399, 66 S.Ct. 1086. In Mitchell we said that, “[w]hen
with “actual knowledge that such act or practice is unfair     Congress entrusts to an *1350 equity court the
or deceptive”). In addition, Congress enacted these other,     enforcement of prohibitions contained in a regulatory
more limited, monetary relief provisions at the same time      enactment, it must be taken to have acted cognizant of the
as, or a few years after, it enacted § 13(b) in 1973.          historic power of equity to provide complete relief in light
                                                               of the statutory purposes.” 361 U.S., at 291–292, 80 S.Ct.
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      7
               Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 9 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590

332. The Commission argues that these cases                       other “ ‘elaborate enforcement provisions,’ ” including (as
consequently support the proposition that the traditional         here) provisions that explicitly provide for that form of
equitable “authority to grant an ‘injunction’ includes the        relief. Meghrig, 516 U.S., at 487, 116 S.Ct. 1251. Here,
power to grant restorative monetary remedies.” Brief for          the inference against § 13(b)’s authorization of monetary
Respondent 21.                                                    relief is strong and follows from the interpretive approach
                                                                  we took in Meghrig.
The problem for the Commission is that we did not in
these two cases purport to set forth a universal rule of          Second, the Commission argues that Congress simply
interpretation. And both cases involved different statutes.       created two enforcement avenues, one administrative and
See Porter, 328 U.S., at 397, 66 S.Ct. 1086 (Emergency            the other judicial, leaving the Commission the power to
Price Control Act provision authorizing courts to issue “         decide which of the two “separate, parallel enforcement
‘a permanent or temporary injunction, restraining order,          paths” to take. Brief for Respondent 41. To the extent that
or other order’ ”); Mitchell, 361 U.S., at 289, 80 S.Ct. 332      § 19 authorizes “similar relief ” as § 13(b), the
(Fair Labor Standards Act provision authorizing courts to         Commission continues, that reflects only the fact that
“ ‘restrain violations’ ” of the Act’s antiretaliation ban). In   each pathway is an alternative *1351 route to “similar
both cases, we recognized that the text and structure of          endpoints.” Id., at 41–42. This statement, however, does
the statutory scheme at issue can, “in so many words, or          not overcome the interpretive difficulties we have set
by a necessary and inescapable inference, restric[t] the          forth, for example permitting the Commission to avoid
court’s jurisdiction in equity.” Porter, 328 U.S., at 398,        the conditions and limitations laid out in § 19. We cannot
66 S.Ct. 1086; Mitchell, 361 U.S., at 291, 80 S.Ct. 332.          believe that Congress merely intended to enact a more
Thus in Porter we examined “other provision[s] of the             onerous alternative to § 13(b) when it enacted § 19 two
[Emergency Price Control] Act” to determine whether               years later.
they “expressly or impliedly preclud[e] a court from
ordering restitution in the exercise of its equity                Third, the Commission points to saving clauses in § 19,
jurisdiction.” 328 U.S., at 403, 66 S.Ct. 1086. And in            which, it says, save its ability to use § 13(b) to obtain
Mitchell we examined other provisions of the Fair Labor           monetary relief. See id., at 42. Those clauses preserve
Standards Act before concluding that there was “no                “any authority of the Commission under any other
indication in the language” that the statute precluded            provision of law” and preserve “any other remedy or right
equitable relief in the form of lost wages. 361 U.S., at          of action provided by State or Federal law.” 15 U. S. C. §
294, 80 S.Ct. 332.                                                57b(e). Here, however, the question is not one of
                                                                  preserving pre-existing remedies given by other statutory
[7]Moreover,  more recently, we have held, based on our           provisions. The question is whether those other provisions
reading of a statutory scheme as a whole, that a                  (namely, § 13(b)) gave that remedy in the first place.
provision’s grant of an “injunction” or other equitable
powers does not automatically authorize a court to                [8] [9]Fourth,the Commission points out that the courts of
provide monetary relief. Rather, we have said, the scope          appeals have, until recently, consistently accepted its
of equitable relief that a provision authorizes “remains a        interpretation, and that Congress has in effect twice
question of interpretation in each case.” Mertens v. Hewitt       ratified that interpretation in subsequent amendments to
Associates, 508 U.S. 248, 257, 113 S.Ct. 2063, 124                the Act. See, e.g., Brief for Respondent 8, and n. 3 (citing
L.Ed.2d 161 (1993). Our decision in Meghrig v. KFC                the similar conclusions of eight Circuits). But see FTC v.
Western, Inc., 516 U.S. 479, 116 S.Ct. 1251, 134 L.Ed.2d          Credit Bureau Center, LLC, 937 F.3d 764 (CA7 2019);
121 (1996), is instructive. There, we considered a                FTC v. AbbVie Inc., 976 F.3d 327 (CA3 2020). We have
provision in the Resource Conservation and Recovery Act           held that Congress’ acquiescence to a settled judicial
that authorizes district courts “to restrain any person who       interpretation can suggest adoption of that interpretation.
has contributed or who is contributing to the past or             See, e.g., Monessen Southwestern R. Co. v. Morgan, 486
present handling, storage, treatment, transportation, or          U.S. 330, 338, 108 S.Ct. 1837, 100 L.Ed.2d 349 (1988).
disposal of any solid or hazardous waste,” and “to order          We have also said, however, that when “Congress has not
such person to take such other action as may be                   comprehensively revised a statutory scheme but has made
necessary, or both.” 98 Stat. 3268, 42 U. S. C. § 6972(a).        only isolated amendments ... [i]t is impossible to assert
The question was whether this language permits courts to          with any degree of assurance that congressional failure to
award restitution in the form of past cleanup costs. We           act represents affirmative congressional approval of [a
concluded that, despite Porter, the provision’s grant of          court’s] statutory interpretation.” Alexander v. Sandoval,
equitable authority does not authorize past cleanup costs         532 U.S. 275, 292, 121 S.Ct. 1511, 149 L.Ed.2d 517
because the relevant statutory scheme (as here) contained         (2001) (internal quotation marks omitted). We find this

                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       8
            Case 2:17-cv-03768-CMR Document 236-1 Filed 05/05/21 Page 10 of 10


AMG Capital Management, LLC v. Federal Trade Commission, 141 S.Ct. 1341 (2021)
21 Cal. Daily Op. Serv. 3590

latter statement the more relevant here.                           Brief for Respondent 8–9; Brief for Illinois et al. as Amici
                                                                   Curiae 5.
The two examples of acquiescence to which the
Commission refers do not convince us that Congress                 Nothing we say today, however, prohibits the
acquiesced in the lower courts’ interpretation. The                Commission from using its authority under § 5 and § 19
Commission first points to amendments that Congress                to obtain restitution on behalf of consumers. If the
made to the Act in 1994. See § 10, 108 Stat. 1695–1696.            Commission believes that authority too cumbersome or
Those two amendments, however, simply revised §                    otherwise inadequate, it is, of course, free to ask Congress
13(b)’s venue, joinder, and service rules, not its remedial        to grant it further remedial authority. Indeed, the
provisions. They tell us nothing about the words                   Commission has recently asked Congress for that very
“permanent injunction” in § 13(b).                                 authority, see Hearing before the Senate Committee on
                                                                   Commerce, Science, and Transportation on Oversight of
[10]The Commission also points to amendments made to               the Federal Trade Commission, Prepared Statement of the
the Act in 2006. Those amendments modified the scope of            FTC, 116th Cong., 2d Sess., 3–5 (2020), and Congress
§ 5 so that, where certain conduct in foreign commerce is          has considered at least one bill that would do so, see S.
involved, § 5 authorizes “ ‘[a]ll remedies available to the        4626, 116th Cong., 2d Sess., § 403 (2020) (revising § 13
Commission,’ ” including “ ‘restitution.’ ” See § 3, 120           to expressly authorize restitution and disgorgement). We
Stat. 3372. We agree, however, that restitution is                 must conclude, however, that § 13(b) as currently written
available, for example, when the Commission uses its               does not grant the Commission authority to obtain
administrative process. See, e.g., 15 U. S. C. § 57b(b).           equitable monetary relief.
That being so, these amendments also tell us nothing
about the scope of § 13(b).

Fifth, the Commission and its amici emphasize the
policy-related importance of allowing the Commission to            ***
use § 13(b) to obtain monetary relief. They suggest that it
is undesirable simply to enjoin those who violate the Act          For these reasons, we reverse the Ninth Circuit’s
while leaving them with profits earned at the unjustified          judgment, and we remand the case for further proceedings
expense of consumers. See, e.g., Brief for Respondent              consistent with this opinion.
8–9; Brief for Truth in Advertising, Inc., as Amicus
Curiae 7–13; Brief for American Antitrust Institute as             It is so ordered.
Amicus Curiae 9–21; Brief for National Consumer Law
Center et al. as Amici Curiae 10–20; Brief for Illinois et
                                                                   All Citations
al. as Amici Curiae 5–11. They *1352 point to the billions
of dollars that the Commission has returned to consumers           141 S.Ct. 1341, 21 Cal. Daily Op. Serv. 3590
as a result of the Commission’s § 13(b) efforts. See, e.g.,

End of Document                                         © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       9
